t c summary opinion united_states tax_court thomas s russo petitioner v commissioner of internal revenue respondent docket no 5161-01s filed date thomas s russo pro_se margaret a martin for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue - - pursuant to notices of deficiency dated date respondent determined the following deficiencies in and additions to petitioner’s federal_income_tax additions to tax sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure after the mailing of the notices of deficiency and before the filing of the petition petitioner filed federal_income_tax returns for and indicating taxes for those years of dollar_figure dollar_figure and dollar_figure respectively after the filing of the petition respondent filed an answer alleging that the correct amounts of deficiencies for and are dollar_figure dollar_figure and dollar_figure the amounts shown on the tax returns filed by petitioner in the answer respondent further asserted that petitioner is liable for additions to the tax for each of the taxable years and also in the answer respondent asserted that for the addition_to_tax pursuant to sec_6651 should be dollar_figure the amount initially determined by respondent plus an increase of dollar_figure and that for the addition_to_tax pursuant to sec_6651 a should be percent of the amount of income_tax shown on the return dollar_figure commencing on the due_date of the petitioner’s return and accruing for each month or fraction thereof during which the petitioner fails to pay not exceeding percent in the aggregate the issues for decision are whether petitioner is liable for additions to tax under sec_665l1 a and a for and some of the facts including the correct amounts of petitioner’s income for the years in issue and the correct amounts of deficiencies have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in pittsburg california background petitioner and his former wife sylvia russo sylvia are the parents of two sons salvatore and anthony petitioner and sylvia separated in date and subsequently divorced petitioner and sylvia shared joint custody of their sons with sylvia having primary physical custody in petitioner married belinda russo to whom he was married at the time of trial in may or june of sylvia allegedly refused to allow salvatore and anthony to visit petitioner later that summer petitioner’s sons informed him that sylvia had been verbally and physically abusing them petitioner contacted an attorney in order to seek temporary physical custody of his sons q4e- petitioner filed his and federal_income_tax returns on january and of respectively before respondent received the returns respondent had prepared substitute returns for those years pursuant to sec_6020 on the basis of the substitute returns respondent issued three notices of deficiency to petitioner each dated date for the taxable years and respondent determined deficiencies and additions to tax under sec_6651 and a for all years the deficiencies differed from the amounts shown as the tax on the respective returns that petitioner later submitted prior to trial respondent and petitioner stipulated that the amounts shown as the tax on the returns that petitioner submitted were the correct amounts the parties further stipulated that petitioner’s correct_tax liabilities for and dollar_figure and dollar_figure respectively were not fully paid until petitioner filed the returns for those years on january and date respectively and that petitioner’s correct_tax liability for dollar_figure had not been paid in full on the date the case was called for trial discussion sec_6651 imposes an addition_to_tax fora taxpayer’s failure_to_file a required return on or before the specified filing_date including extensions the amount of this addition_to_tax i sec_5 percent of the tax required to be shown on - the return for each month for which there is a failure_to_file not to exceed percent sec_6651 imposes an addition_to_tax of percent per month up to percent for failure to pay the amount shown as tax on the return a taxpayer may be subject_to both paragraphs and of subsection a in which case the amount of the addition_to_tax under paragraph is reduced by the amount of the addition_to_tax under paragraph for any month to which an addition_to_tax applies under both paragraphs the combined amounts under paragraphs and cannot exceed percent per month sec_6651 to avoid the additions to tax under sec_6651 and a taxpayer must satisfy the burden of proving that his failure to timely file returns and pay tax was due to reasonable_cause and not due to willful neglect see 469_us_241 e wind indus inc v united_states 196_f3d_499 3d cir 116_tc_438 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence but nevertheless he was unable to file the return within the prescribed time united_states v boyle supra at ' respondent concedes that respondent bears the burden of production with respect to the additions to tax under sec_7491 the parties have stipulated that petitioner filed his and tax returns in date accordingly we conclude that respondent has met the burden of production and petitioner must come forward with evidence sufficient to persuade us that respondent’s determinations and assertions are incorrect see 116_tc_438 -- - sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite whether the elements that constitute reasonable_cause or willful neglect are present in any given situation is a question of fact id pincite n petitioner attributes his failure_to_file returns timely and pay tax timely for the years at issue to his embroilment in an acrimonious divorce from sylvia and his efforts to protect his sons from her alleged abuse we have held that a taxpayer’s marital problems such as divorce even when coupled with other unrelated problems are an insufficient basis to establish reasonable_cause for late filing see eg riffey v commissioner tcmemo_1992_426 weiland v commissioner tcmemo_1982_601 in the present case petitioner emphasizes that he was distracted by his former wife’s abusive treatment of his sons petitioner testified that after his sons informed him of the abuse everything i did all my money time and everything went towards my kids i got a lawyer and went back to court petitioner described himself as becoming possessed upon discovering the alleged abuse petitioner delivered his testimony that he became upset on learning of the abuse of his sons in a convincing manner nevertheless we need not decide whether the alleged abuse of petitioner’s children and the ensuing turmoil it created in petitioner’s life were sufficient to establish reasonable_cause for his untimely filing and payment of tax in a sworn affidavit made in in connection with his request for temporary physical custody of his sons petitioner declared that he did not become aware of the alleged abuse until the summer of in light of this admission it is clear that the alleged abuse played no role in petitioner’s failure_to_file returns timely and pay tax for through by the time the abuse was discovered according to petitioner’s own documentation the return was more than years late the return wa sec_1 year late and the return was overdue thus when the event on which petitioner relies occurred he already had established a pattern of failing to file the tax returns and pay the tax here in issue for reasons other than the alleged abuse of his sons we are not convinced that the reasons for petitioner’s failure_to_file or pay taxes changed after mid-1999 accordingly we hold that petitioner is liable for the additions to tax under sec_6651 and for the years at issue the next issue for decision is whether petitioner is liable for a sec_6654 addition_to_tax for underpayment of estimated_tax for the years at issue sec_6654 provides that in the case of an underpayment of estimated_tax by an individual there shall be added to the tax an amount determined - - by applying the underpayment rate established under sec_6621 to the amount of the underpayment for the period of the underpayment unless the taxpayer demonstrates that one of the statutory exceptions applies imposition of the sec_6654 a addition_to_tax is mandatory where prepayments of tax either through withholding or by making estimated quarterly tax_payments during the course of the taxable_year do not equal the percentage of total liability required under the statute see sec_6654 99_tc_202 there is no reasonable_cause exception for the sec_6654 addition_to_tax similar to that for the sec_6651 a additions to tax nothing in the record indicates petitioner made the required amount of estimated_tax payments for taxable years and and petitioner does not argue and the record does not indicate that any of the statutory exceptions apply the amount of the addition_to_tax under sec_6654 a stated in the deficiency_notice is based on the returns prepared for petitioner by respondent prior to the filing of the notices of deficiency respondent now urges that the correct penalty under sec_6654 should be computed on the basis of the higher amount of income and income_tax stated on the federal_income_tax returns that petitioner filed for and after the mailing of the notices of deficiency and stipulated by --- - the parties petitioner has made no argument about this matter and we agree with respondent the amount of the additions to tax requires computation from the foregoing reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
